ALAMO GROUP INC.

 

2009 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

 

            THIS RESTRICTED STOCK AWARD AGREEMENT (the “Award Agreement”) is
made and entered into as of ________________, 20___ (the “Date of Grant”), by
and between Alamo Group Inc., a Delaware corporation (the “Company”), and
__________________ (the “Grantee”).  Capitalized terms not defined herein shall
have the meaning ascribed to them in the Company’s 2009 Equity Incentive Plan
(the “Plan”). 

 

            1.         Notice of Restricted Stock Grant.  Pursuant to the Plan,
the Committee has determined that the Grantee is to be granted Restricted Stock
(the “Award”), subject to the terms and conditions set forth in the Plan and
herein, and hereby grants such Restricted Stock. 

 

2.         Number of Shares of Restricted Stock.  The Award hereby entitles the
Grantee to _______ Shares of Restricted Stock (the “Restricted Stock Shares”),
with no purchase price to be payable by Grantee for such Restricted Stock
Shares.

 

3.         Terms and Conditions of Award.  The Award shall be subject to the
following terms, conditions, and restrictions: 

 

a.   Awards and Escrow.  Grantee shall be issued a share certificate for the
Restricted Stock Shares, which certificate shall be registered in the name of
Grantee and shall bear the legend described in Section 3(b) hereof; provided,
however, that: (i) the Company as escrow agent shall hold the share certificate
for Grantee’s Restricted Stock Shares until the Restricted Period described in
Section 3(c) has ended and all restrictions on such Restricted Stock Shares have
lapsed, and (ii) as a condition of receiving this Award, the Grantee shall have
delivered a stock power in the form provided by the Company, endorsed in blank,
relating to the Restricted Stock Shares.

 

b.  Certificate; Restrictive Legend.  The Grantee agrees that any certificate
issued for the Restricted Stock Shares prior to the end of the Restricted Period
and lapse of any restrictions relating thereto shall be inscribed with the
following legend:

 

“THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO THE
TERMS AND CONDITIONS, INCLUDING FORFEITURE PROVISIONS AND RESTRICTIONS AGAINST
TRANSFER (THE “RESTRICTIONS”), CONTAINED IN THE ALAMO GROUP INC. 2009 EQUITY
INCENTIVE PLAN AND THE RESTRICTED STOCK AWARD AGREEMENT ENTERED INTO BETWEEN THE
REGISTERED OWNER AND THE COMPANY.  ANY ATTEMPT TO DISPOSE OF THESE SHARES IN
CONTRAVENTION OF THE RESTRICTIONS, INCLUDING BY WAY OF SALE, ASSIGNMENT,
TRANSFER, PLEDGE, HYPOTHECATION, OR OTHERWISE, SHALL BE NULL AND VOID AND
WITHOUT EFFECT.”

 

 

--------------------------------------------------------------------------------



 

c.   Nontransferability of Restricted Stock Shares During Restricted Period. 
The Restricted Stock Shares shall be subject to restrictions on transferability
until such restrictions lapse pursuant to Section 3(d) hereof (the “Restricted
Period”).  During the Restricted Period, the Restricted Stock Shares and any
interest therein may not be sold, transferred, pledged, hypothecated, assigned,
or otherwise disposed of except by: (i) will or the laws of descent and
distribution, or (ii) a qualified domestic relations order within the meaning of
Section 414(p) of the Code or any similar instrument.  Any attempt to dispose of
any Restricted Stock in contravention of such restrictions shall be null and
void and without effect.

 

d.   Removal of Restrictions.  Subject to Section 3(e) and 3(f) hereof, the
Restricted Period shall end as to 25% of the total Restricted Stock Shares on
the first anniversary of the Date of Grant, and as to an additional 25% of the
total Restricted Stock Shares on each of the three succeeding anniversaries of
the Date of Grant, provided that the Grantee has continuously been a Service
Provider through each such date.  Provided that the Grantee shall have complied
with his or her obligations under Section 5 hereof, the Company will release to
the Grantee from escrow on a rolling basis as Restricted Periods end, stock
certificates free of the restrictive legend described in Section 3(b) hereof,
for those Restricted Stock Shares for which the particular Restricted Period
applicable to the Restricted Stock Shares has ended, as soon as practicable
after the last day of the particular Restricted Period applicable to the
Restricted Stock Shares.

 

e.   Termination of Relationship as a Service Provider.  If the Grantee ceases
to be a Service Provider for any reason during the Restricted Period, the
Grantee’s rights to the Restricted Stock Shares for which restrictions have not
lapsed will be forfeited back to the Company and the Grantee will have no
further rights thereto.

 

f.    Change in Control.  In the event of a Change in Control, restrictions on
all Restricted Stock Shares shall immediately lapse and the Restricted Period
shall end, unless the Award is either assumed or equitable substitution is made
therefor. 

 

g.   Rights as a Stockholder.  Except as provided in this Section 3, the Grantee
shall possess all incidents of ownership with respect to the Restricted Stock
Shares during the Restricted Period, including the right to receive all
dividends and distributions paid with respect to such Restricted Stock Shares
and to vote such Restricted Stock Shares.  If any such dividends or
distributions are paid in Shares, the Shares will be subject to the same
restrictions on transferability and forfeitability as the Restricted Stock
Shares with respect to which they were paid.

 

--------------------------------------------------------------------------------



 

 

4.         Adjustments.   This Award and all rights and obligations under this
Award Agreement are subject to Section 9 of the Plan.

 

5.         Tax Withholding and Obligations. 

 

a.   Pursuant to Section 10 of the Plan, the Company has the right to require
the Grantee to remit to the Company in cash an amount sufficient to satisfy any
federal, local, state, foreign, or other tax withholding requirements related to
the Award. With the approval of the Committee, the Grantee may satisfy the
foregoing requirement by electing to have the Company withhold from delivery
Shares or by delivering Shares, in each case, having a value equal to the
aggregate required minimum tax withholding to be collected by the Company.  Such
Shares shall be valued at their Fair Market Value on the date on which the
amount of tax to be withheld is determined.  Fractional Share amounts shall be
settled in cash.

 

b.   The Grantee shall notify the Company of any election made pursuant to
Section 83(b) of the Code.

 

6.         Notices.  Whenever any notice is required or permitted hereunder,
such notice shall be in writing and shall be given by personal delivery,
facsimile, first class mail, certified or registered with return receipt
requested.  Any notice required or permitted to be delivered hereunder shall be
deemed to have been duly given on the date which it is personally delivered or,
whether actually received or not, on the third business day after mailing or 24
hours after transmission by facsimile to the respective parties named below. 
Either party may change such party’s address for notices by duly giving notice
pursuant hereto.

 

            If to the Company:        Alamo Group Inc.

                                                Attn: ________________

                                                1627 East Walnut

                                                Seguin, Texas 78155

                                                Facsimile: (830) _________

 

            If to the Grantee:           ______________________

                                                ______________________

                                                ______________________

                                                Facsimile: ______________

 

7.         Agreement Not a Contract of Employment.  Neither the Plan, the
granting of the Award, the Award Agreement, nor any other action taken pursuant
to the Plan shall constitute or be evidence of any agreement or understanding,
express or implied, that the Grantee has a right to continue to be employed by,
or to provide services as a Service Provider  to the Company or a Company’s
direct or indirect subsidiary. 

 

 

--------------------------------------------------------------------------------



 

8.         Compliance with Laws.

 

a.   Shares shall not be issued pursuant to the Award granted hereunder unless
the issuance and delivery of such Shares pursuant thereto shall comply with all
relevant provisions of law, including, without limitation, the Securities Act of
1933, as amended, the Exchange Act, and the requirements of any stock exchange
upon which the Shares may then be listed, and shall be further subject to the
approval of counsel for the Company with respect to such compliance. The Company
shall be under no obligation to effect the registration pursuant to the
Securities Act of 1933, as amended, of any interests in the Plan or any Shares
to be issued hereunder or to effect similar compliance under any state laws.

        

b.   All certificates for Shares delivered under the Plan shall be subject to
such stock-transfer orders and other restrictions as the Committee may deem
advisable under the rules, regulations, and other requirements of the Securities
and Exchange Commission, any stock exchange upon which the Shares may then be
listed, and any applicable federal or state securities law, and the Committee
may cause a legend or legends to be placed on any such certificates to make
appropriate reference to such restrictions. The Committee may require, as a
condition of the issuance and delivery of certificates evidencing Shares
pursuant to the terms hereof, that the recipient of such Shares make such
agreements and representations as the Committee, in its sole discretion, deems
necessary or desirable.

 

9.         Protections Against Violations of Agreement.  No purported sale,
assignment, mortgage, hypothecation, transfer, pledge, encumbrance, gift,
transfer in trust (voting or other) or other disposition of, or creation of a
security interest in or lien on, any of the Restricted Stock Shares by any
holder thereof in violation of the provisions of this Award Agreement or the
Certificate of Incorporation or the Bylaws of the Company, will be valid, and
the Company will not transfer any such Restricted Stock Shares on its books nor
will any of such Restricted Stock Shares be entitled to vote, nor will any
dividends be paid thereon, unless and until there has been full compliance with
such provisions to the satisfaction of the Company.  The foregoing restrictions
are in addition to and not in lieu of any other remedies, legal or equitable,
available to enforce said provisions.

 

10.       Failure to Enforce Not a Waiver.  The failure of the Company to
enforce at any time any provision of the Award Agreement shall in no way be
construed to be a waiver of such provision or of any other provision hereof.

 

11.       Governing Law.  The Award Agreement shall be governed by the laws of
the State of Delaware without regard to its principles of conflict of laws.

 

12.       Incorporation of the Plan.  The Plan, as it exists on the date of the
Award Agreement and as amended from time to time, is hereby incorporated by
reference and made a part hereof, and the Award and this Award Agreement shall
be subject to all terms and conditions of the Plan.  In the event of any
conflict between the provisions of the Award Agreement and the provisions of the
Plan, the terms of the Plan shall control, except as expressly stated otherwise.

 

 

--------------------------------------------------------------------------------



 

13.        Amendments.  This Award Agreement may be amended or modified at any
time, but only by an instrument in writing signed by each of the parties hereto.

 

14.       Authority of Committee.  The Committee shall have full authority to
interpret and construe the terms of the Plan and the Award Agreement.  The
determination by the Committee as to any such matter of interpretation or
construction shall be final, binding, and conclusive.

 

15.       Binding Effect.  The Award Agreement shall apply to and bind the
Grantee and the Company and their respective permitted assignees or transferees,
heirs, legatees, executors, administrators, and legal successors. 

 

16.       Tax Representation.  The Grantee hereby represents that he or she has
reviewed with his or her own tax advisors the federal, state, local, and foreign
tax consequences of the transactions contemplated by this Award Agreement.  The
Grantee is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents.  The Grantee understand
that he or she (and not the Company) shall be responsible for any tax liability
that may arise as a result of the transactions contemplated by the Award
Agreement

 

17.       Acceptance.  The Grantee hereby acknowledges receipt of a copy of the
Plan and this Award Agreement.  Grantee has read and understands the terms and
provisions thereof, and accepts the Award subject to all terms and conditions of
the Plan and the Award Agreement.

 


[Signatures to Follow on Next Page.]

 

--------------------------------------------------------------------------------


            IN WITNESS WHEREOF, the parties hereto have executed and delivered
this Award Agreement on the day and year first written above.

 

                                                                        COMPANY:

 

                                                                        ALAMO
GROUP INC.

 

                                                                        By:
______________________________________

                                                                                   
________________, its ________________

                                               

 

                                                                        GRANTEE:

 

 

                                                                       
Signature: _________________________________

                                                                        Name:
____________________________________

                                                                        Address:
__________________________________

                                                                       
__________________________________________

                                                                       
Telephone No.: _____________________________

                                                                        Social
Security No.: _________________________

 

                                                                       

 

 

 

 

 